sone STATES DISTRICT COURT
THERN DISTRICT OF NEW YORK

 

ar nn es a a SUPERSEDING
UNITED STATES OF AMERICA MISDEMEANOR INFORMATION
-ve- S3 19 Cr. 39 (JMF)
KENNY LIU,
Defendant.
COUNT ONE

(Supplementation of Federal Salary)

The United States Attorney charges:

Between in or about 2014 up to and including in or about

July 2019, in the Southern District of New York and elsewhere,

KENNY LIU, the defendant, did receive contributions to and

supplementation of salary, as compensation for his services as
an officer and employee of the United States Postal Service,

from a source other than the Government of the United States, to

wit, LIU received payments from recipients of mail to be
delivered by the United States Postal Service in order to
deliver said mail to addresses other than those on the face of

said mail.
(Title 18 United States Code, Sections 209(a) and 216 (a) (1)and

2.)
A.

“KUDREY STRAUSS

Acting/Ynited States Attorney
Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

KENNY LIU,

Defendant.

 

SUPERSEDING MISDEMEANOR INFORMATION
S3 19 Cr. 39 (JMF)
(18 U.S.C. §&§ 209(a), 216(a) (1) and 2.)

AUDREY STRAUSS
Acting United States Attorney

 
